Citation Nr: 0213508	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.   

(The issue of service connection for bilateral hearing loss 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for post traumatic stress disorder (PTSD) 
and bilateral hearing loss disability.   

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for 
bilateral hearing loss disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9 (a)(2)).  When the additional 
development is completed, the Board will provide any notice 
of the development required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.  

The Board also notes that in his written argument of 
September 2002, the veteran's representative has raised the 
issue of entitlement to service connection for psychiatric 
disorders other than PTSD.  This issue has not been addressed 
by the RO.  Therefore, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained. 

2.  The veteran does not have PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran has been provided with a statement of the case 
and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify the veteran of the evidence 
necessary for the veteran to prevail on the claim.  In a 
December 2001 letter, the RO notified the veteran of VA's 
obligations under the VCAA, of the evidence and information 
needed to substantiate his claim, the specific information 
needed from him, and the assistance that it would provide in 
obtaining pertinent evidence and information.  

The record reflects that the RO has obtained pertinent 
treatment records.  In addition, it afforded the veteran a VA 
examination in February 2000 to determine if he has PTSD.  
This examination did not establish a diagnosis of PTSD.  
Because of later medical evidence of possible PTSD, the RO 
scheduled the veteran for another VA examination in February 
2002.  The veteran was notified of the scheduled examination 
in December 2001 and he failed to report to the examination 
without explanation.  In the April 2002 supplemental 
statement of the case, the RO informed the veteran that he 
should notify the RO if he is willing to report for an 
examination and if he is aware of any outstanding medical 
evidence of PTSD.  The veteran has not responded to the 
supplemental statement of the case.  He has not identified 
any additional evidence or information that could be obtained 
to substantiate his claim.

In the written argument of September 2002, the veteran's 
representative has requested that additional development be 
undertaken to obtain the veteran's service administrative 
records and to schedule the veteran for another VA 
examination.  Since the record reflects that the veteran 
failed to appear for the last scheduled examination without 
good cause and that he has not expressed a willingness to 
report for such an examination, it is the Board's judgment 
that no useful purpose would be served by scheduling the 
veteran for another examination.  As explained below, the 
Board has determined that the medical evidence of record is 
insufficient to establish that the veteran has PTSD.  A 
current diagnosis of PTSD would not be established by service 
administrative records.  Therefore, further delay of the 
appellate process to obtain the administrative records would 
also serve no useful purpose.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
The record reflects that the RO has complied with the notice 
and duty to assist requirements of the VCAA and the 
implementing regulations.  It is the veteran's failure to 
cooperate by appearing for a necessary examination that has 
prevented proper development of the facts pertinent to this 
claim.

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001). 

Section 1154(b) does not negate the need for medical evidence 
of a nexus between a combat stressor and a current 
disability.  See Libertine v. Brown, 9 Vet.App. 521, 524 
(1996); Caluza v. Brown, 7 Vet.App. 498, 507 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The record shows that the veteran served in Vietnam and was 
awarded the Combat Action Ribbon.

Service medical records show that in August 1969, the veteran 
was evaluated and the final diagnosis was emotionally 
unstable personality.  It was also noted that the veteran had 
severe alcohol and drug abuse.  After service, there is no 
medical evidence of any psychiatric disorder until September 
1999. 

VA treatment records show that the veteran entered a 
detoxification/substance abuse program in September 1999.  
The admitting diagnoses were alcohol dependence and PTSD.  
Subsequent treatment records show diagnoses of and treatment 
for depressive disorder, anxiety disorder not otherwise 
specified, and alcohol abuse.  A December 1999 VA psychiatric 
treatment record indicates that the veteran was referred for 
treatment of depression.  The diagnosis was depressive 
disorder and alcohol abuse.  

A February 2000 VA psychiatric examination report reflects 
diagnoses of anxiety disorder, not otherwise specified; 
alcohol dependence and abuse in partial remission; and 
marijuana dependence, in remission.  The examiner noted that 
although at that time, the veteran exhibited many symptoms 
consistent with PTSD, the symptoms were not of sufficient 
number or intensity to qualify for the diagnosis.  The 
examiner noted that the veteran's condition was somewhat 
complicated by the presence of resolving substance abuse 
problem and with the passage of time, his symptomatology 
should become more evident.

A March 2000 treatment record reflects a diagnosis of 
depressive disorder not otherwise specified with a history of 
PTSD and alcohol abuse.  It was noted that the veteran was 
going to enter the PTSD treatment program in April.  

An April 2000 intake evaluation report for the PTSD program 
reflects a diagnosis of chronic mild PTSD and alcohol 
dependence.  The clinical psychologist indicated that the 
diagnosis of mild PTSD appeared tenable and the contribution 
of the veteran's alcohol abuse to his symptom picture was 
difficult to determine.  

Subsequent treatment records show treatment for anxiety 
disorder not otherwise specified and alcohol abuse.  VA 
psychiatric treatment records dated in April, July and 
November 2000 reflect treatment for and a diagnosis of 
anxiety disorder not otherwise specified with a history of 
PTSD and alcohol abuse.  A March 2001 VA treatment record 
reflects a diagnosis of anxiety disorder not otherwise 
specified with a history of PTSD and alcohol abuse.

As discussed above, the veteran was scheduled for a VA 
psychiatric examination in February 2001, but failed to 
report without explanation.

Analysis

The fact that the veteran was subjected to combat stressors 
is not in dispute.  The essential question in this case is 
whether the veteran has PTSD.  As noted above, medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) is required.  

The record contains treatment records reflecting diagnoses of 
PTSD.  Specifically, the admitting diagnoses in September 
1999 included PTSD and a diagnosis of mild PTSD was made in 
April 2000.  However, the records pertaining to these 
evaluations do not identify the elements supporting a 
diagnosis of PTSD.  Moreover, most of the treatment records, 
to include treatment records dated subsequent to April 2000, 
do not show that the veteran was found to have PTSD.  
Instead, they show diagnoses of depressive disorder, anxiety 
disorder not otherwise specified, alcohol abuse and a history 
of PTSD.  Therefore, the Board finds that the preponderance 
of the treatment records support a finding that the veteran 
does not have PTSD.

The most probative evidence of whether the veteran has PTSD 
is the February 2000 VA examination report because this 
report is based upon an examination of the veteran and a 
review of the pertinent history, and provides the supporting 
rationale for the conclusions reached.  Although the examiner 
noted that the veteran had some symptoms consistent with a 
diagnosis of PTSD, the examiner concluded that the veteran 
did not meet the criteria for this diagnosis.  Thus, this 
examination report is also against the veteran's claim. 

The veteran's own implied assertions that he currently has 
PTSD are of no probative value since lay persons such as the 
veteran are not competent to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board therefore concludes that the preponderance of the 
evidence establishes that the veteran does not have PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

